Karen R. Baker, Judge, dissenting. I respectfully dissent from the majority opinion because this court’s previous reversal and remand did not provide specific instructions that would constitute a mandate or final adjudication on the merits; therefore, res judicata is inapplicable. In fact, the court seemed to invite exploration of the issue of reformation by the trial court upon remand by saying that whether reformation is warranted is “a question of fact for the trial court to determine.” Res judicata means that “a thing or matter has been definitely and finally settled and determined on its merits by the decision of a court of competent jurisdiction.” Hunt v. Perry, 355 Ark. 303, 310, 138 S.W.3d 656, 659 (2003). Res judicata consists of “two facets, one being issue preclusion and the other claim preclusion.” Carwell Elevator Co. v. Leather, 352 Ark. 381, 388, 101 S.W.3d 211, 216 (2003). See also Coleman’s Serv. Ctr., Inc. v. Fed. Deposit Ins. Corp., 55 Ark. App 275, 935 S.W.2d 289 (1996). The issue preclusion or collateral estoppel aspect of res judicata “bars the relitigation of issues of law or fact actually litigated in the first suit.” Cox v. Keahey, 84 Ark. App. 121, 129, 133 S.W.3d 430, 434 (2003), citing Van Curen v. Ark. Prof'l Bail Bondsman Licensing Bd., 79 Ark. App. 43, 84 S.W.3d 47 (2002). The issue must have been “actually litigated and determined by a valid and final judgment” for res judicata to apply. Id. at 129, 133 S.W.3d at 434. The elements of collateral estoppel are: (1) the issue sought to be precluded must be the same as that involved in the prior litigation; (2) the issue must have been actually litigated; (3) it must have been determined by a valid and final judgment; (4) the determination must have been essential to the judgment. Palmer v. Ark. Council on Econ. Educ., 344 Ark. 461, 40 S.W.3d 784 (2001); Zinger v. Terrell, 336 Ark. 423, 985 S.W.2d 737 (1999). In Dolphin v. Wilson, 335 Ark. 113, 983 S.W.2d 113 (1998), the Arkansas Supreme Court also reversed a land dispute after finding the trial exceeded its authority and jurisdiction by allowing issues to be raised on remand that “went far beyond the mandate and was not an order which gave effect” to the opinion and remand. Id. at 122, 983 S.W.2d at 117. Key to this determination was the fact that the opinion and remand for further proceedings gave specific instructions with a clear mandate that limited the trial court’s authority. Id. Although the Arkansas Supreme Court held in Dolphin that there was a clear opinion and mandate that the trial court exceeded, it stated that “had this court remanded the matter for further proceedings without specific instructions as opposed to requiring the entry of an order conforming to our opinion, our holding might well be different.” Id. This court’s previous reversal and remand at issue here was exactly the sort of exception given in Dolphin in that it was issued without specific instructions and did not come close to finally resolving the matter. In fact, it concluded with the statement that determination of whether a mutual mistake occurred that warrants reformation is a question of fact for the trial court to determine. This would seem to lead to the common — sense conclusion that a new trial was contemplated that would result in a determination of rights in the property with finality. In absence of a clear mandate — and by itself seeming to direct the trial court to consider the issue of reformation of the deed — there stills remains a final determination of the rights or the parties to be made. Only after such final adjudication on the merits would res judicata become applicable. In Palmer v. Carder, 239 Ark. 336, 389 S.W.2d 428 (1965), the Arkansas Supreme Court considered the issue of res judicata and found it inapplicable because no rights were determined upon a reverse and remand. The court stated that “we have said, on numerous occasions, that, when a judgment is reversed and remanded for a new trial, the case stands as if no action at all had been taken by the trial court.” Id. at 338-339, 239 S.W.2d at 430. The majority opinion also notes that trial courts have broad discretion in allowing or denying amendments to pleadings. But this discretion is tempered by the fact we have previously stated that “amendments to pleadings should be allowed in nearly all instances without special permission from the court, except where on motion of an opposing party the court determines that prejudice would result or that disposition of the cause would be unduly delayed.” Odaware v. Robertson Aerial-AG, Inc., 13 Ark.App. 285, 683 S.W.2d 624 (1985) Ark. R. Civ. P. 15(a). From the record it appears that the defense of res judicata was not raised by the appellees but rather by the trial court itself, sua sponte. Rule 8(c) of the Arkansas Rules of Civil Procedure requires that there are some affirmative defenses which must be pled. Res judicata is such an affirmative defense. Allen v. Wallis, 279 Ark. 149, 650 S.W.2d 225 (1983); Kendrick v. Bowden, 211 Ark. 196, 199 S.W.2d 740 (1947). For a trial judge to raise an affirmative defense sua sponte that must be pled by a party seems to me to go beyond the definition of “broad discretion.” Further, it does not appear that the trial court was attempting to exercise discretion by his ruling, but instead found that this court’s prior opinion finally foreclosed the issue of reformation, something the majority concedes is not the case. Accordingly, I would reverse.